DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 2/7/2022 which amended claims 10 and 16. Claims 1-10 and 12-21 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luttikhuis et al. (US Patent No. 7,253,875, Luttikhuis hereinafter) in view of Nakiboglu et al. (US PGPub 2017/0261864, Nakiboglu hereinafter). 
Regarding claim 16, Luttikhuis discloses a lithography apparatus (Figs. 1-6), comprising: 
a light source (Fig. 1, col. 2, lines 66-67, col. 3, lines 1-15, col. 4, lines 25-37, col. 11, lines 16-22, the source SO emits a radiation beam for exposure); 
a wafer stage (Figs. 1-5, col. 3, lines 1-15, col. 5, lines 61-62, substrate table WT, 10, 110); 
a projection optical system above the wafer stage and connected to the light source (Figs. 1-2, col. 2, lines 66-67, col. 3, lines 1-15, col. 4, lines 25-67, col. 6, lines 5-11, projection lens system PS, 17 projects the patterned radiation beam B emitted by source SO onto substrate W arranged on substrate table WT, 10. The projection lens system PS is arranged above the substrate table); 
a frame structure above the wafer stage and having an opening therein, and an alignment sensor, wherein the opening is configured to accommodate a portion of the projection optical system (Figs. 1-2, col. 6, lines 4-34, reference frame 15 is arranged above the substrate table 10 and includes an opening for projection system 17. A measurement system includes a target 20, a radiation source 21, and a sensor 22 to detect position and movement of the substrate support 10); and 
a wafer chuck comprising a wafer table and an air curtain module (Figs. 2-5, col. 6, lines 4-11 and 35-65, col. 7, lines 42-67, col. 9, lines 33-47, substrate support 10, 110 includes an upper surface to support substrate W and includes a flow of gas 26, 126, 37 provided by gas outlets 25, 125, 36), wherein the wafer chuck is disposed between the wafer stage and the frame structure module, and is movably coupled to the wafer stage (Figs. 1-5, col. 6, lines 4-65, col. 7, lines 42-67, col. 9, lines 33-47, the upper surface of the substrate support 10, 110 is arranged between the body of the substrate support 10, 110 and the reference frame 15), the wafer table faces the frame structure (Figs. 1-5, col. 6, lines 4-48, the substrate support 10, 110 faces the reference frame 15), the air curtain module surrounds the wafer table (Figs. 2-5, col. 6, lines 4-65, col. 7, lines 42-67, col. 8, lines 50-67, col. 9, lines 1-47, the flow of gas 26, 126, 37 surrounds the support surface for the substrate W), and the air curtain module is configured to start an introduction of an airflow toward the frame structure after aligning the wafer chuck to the alignment sensor of the lithography apparatus (the limitation “configured to start an introduction of an airflow toward the frame structure after aligning the wafer chuck to the alignment sensor of the lithography apparatus” is functional language that describes the manner in which the lithography apparatus is intended to be employed and does not structurally differentiate the claimed apparatus from the prior art. See MPEP 2114. Figs. 1-5, col. 6, lines 4-65, col. 7, lines 42-67, col. 8, lines 50-67, col. 9, lines 1-47, the flow of gas 26, 126, 37 surrounds the support surface for the substrate W and is directed toward the reference frame 15). Although Luttikhuis discloses an alignment sensor element on a bottom surface of the frame structure (Figs. 1-6, col. 6, lines 4-48, col. 9, lines 12-47, the flow of gas 26, 126, 37 is directed toward a part of the measurement system, grating 20, mounted on frame 15), Luttikhuis does not appear to explicitly describe the air curtain module is below the alignment sensor. 
Nakiboglu discloses an alignment sensor arranged on a bottom surface of the frame structure (Figs. 1, 2, para. [0075], the radiation source 20 and respective sensor 40 are mounted on lower surface of reference system RF), the air curtain module is configured to start an introduction of an airflow toward the frame structure after aligning the wafer chuck to the alignment sensor of the lithography apparatus (the limitation “configured to start an introduction of an airflow toward the frame structure after aligning the wafer chuck to the alignment sensor of the lithography apparatus” is functional language that describes the manner in which the lithography apparatus is intended to be employed and does not structurally differentiate the claimed apparatus from the prior art. See MPEP 2114. Figs. 1-2, paras. [0038]-[0040], [0047]-[0052], [0075]), and the air curtain module is below the alignment sensor (Figs. 1, 2, paras. [0038]-[0040], [00147]-[0052], [0075], the radiation source 20 and respective sensor 40 are mounted on reference system RF, and the gas curtain 13 formed by outlet system 3 on the substrate stage WT is directed to the sensor 40 while substrate stage WT is moved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an alignment sensor arranged on a bottom surface of the frame structure and the air curtain module is below the alignment sensor as taught by Nakiboglu in the lithography apparatus as taught by Luttikhuis since including an alignment sensor arranged on a bottom surface of the frame structure and the air curtain module is below the alignment sensor is commonly used to provide an alternative arrangement for the position of the sensor on the reference frame while allowing reduced fluctuations in the gas curtain characteristics when the substrate stage is moved relative to the projection system (Nakiboglu, paras. [0006]-[0007], [0075]). The arrangement of the sensor on the bottom surface of the frame as taught by Nakiboglu would not have changed the operation of the measurement system or the stage (see para. [0075]).
Regarding claim 17, Luttikhuis as modified by Nakiboglu discloses wherein the air curtain module has four sides, and a distance between any two opposite sides is greater than a width of the opening of the frame (Luttikhuis, Figs. 1-5, col. 6, lines 4-67, col. 7, lines 1-10, lines 42-67, col. 8, lines 50-67, col. 9, lines 1-47, the gas outlets 25, 125, 36 are arranged along the sides of the substrate support such that the flow of gas 26, 126, 37 surrounds the opening in frame 15 for projection system 17; thus, the distances between two opposite sides in which the gas outlets are positioned is greater than a width of the opening in the frame 15 for projection system 17).
Regarding claim 18, Luttikhuis as modified by Nakiboglu discloses wherein the air curtain module comprises a plurality of separate segments arranged around the wafer table (Luttikhuis, Figs. 1-5, col. 6, lines 4-67, col. 7, lines 1-10, lines 42-67, col. 8, lines 50-67, col. 9, lines 1-47, the gas outlets 25, 125, 36 are arranged along the sides of the substrate support). 
Regarding claim 19, Luttikhuis as modified by Nakiboglu discloses wherein the air curtain module comprises: an airflow passage surrounding the wafer table (Luttikhuis, Figs. 1-5, col. 6, lines 4-67, col. 7, lines 1-10, lines 42-67, col. 8, lines 50-67, col. 9, lines 1-47, the gas outlets 25, 125, 36 to supply gas flows 26, 126, 37 are arranged along the sides of the substrate support); and 
a gas source connected to the airflow passage (Luttikhuis, Figs. 2-5, col. 6, lines 35-48, col. 6, line 66-col. 7, line 37, col. 8, lines 8-49, col. 9, lines 33-67, the gas is supplied to the gas outlets from a gas source).
Regarding claim 20, Luttikhuis as modified by Nakiboglu discloses wherein the air curtain module further comprises: a direction panel connected to the airflow passage and configured to determine an airflow direction of the airflow (Luttikhuis, Figs. 2-5, col. 6, lines 4-67, col. 7, lines 1-10, lines 42-67, col. 8, lines 35-67, col. 9, lines 1-4, the gas outlets 25, 125, 36 direct the flow of gas in a desired direction towards the frame 15). 

Allowable Subject Matter
Claims 1-10, 12-15, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious aligning the wafer chuck to an alignment sensor of the lithography apparatus, wherein the alignment sensor is on a frame structure of the lithography apparatus, moving the wafer chuck to a position under an opening of the frame structure, projecting an extreme ultraviolet light through the opening of the frame structure of the lithography apparatus onto the wafer, and after aligning the wafer chuck to the alignment sensor, starting an introduction of an airflow from an air curtain module on the wafer chuck toward the frame structure, wherein the air curtain module surrounds the wafer. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious aligning a wafer chuck to an alignment sensor of a lithography apparatus; after aligning the wafer chuck to the alignment sensor of the lithography apparatus, starting an introduction of an airflow from the wafer chuck of the lithography apparatus toward a frame structure of the lithography apparatus by using an air curtain module having a ring shape. These limitations in combination with the other limitations of claim 10 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
	Nakiboglu et al. (US PGPub 2017/0261864) discloses changing the characteristics of the outlet system, and thus the gas curtain, based on the types of wafer stage movement expected during different operations of the lithography apparatus (Figs. 1, 2, 4-8, para. [0051]-[0058]), but Nakiboglu does not teach or suggest after aligning the wafer chuck to the alignment sensor, starting an introduction of an airflow from an air curtain module on the wafer chuck toward the frame structure, wherein the air curtain module surrounds the wafer.
Luttikhuis et al. (US Patent No. 7,253,875, Luttikhuis hereinafter) discloses a method, comprising: loading a wafer onto a wafer chuck of a lithography apparatus (Figs. 1-6, col. 3, lines 4, lines 6-11, lines 48-67, col. 5, lines 1-48, 61-67, col. 6, lines 1-47, col. 7, lines 38-67, col. 8, lines 50-67, col. 9, lines 1-47, the substrate is placed on a substrate table in the lithographic apparatus); projecting an extreme ultraviolet light through an opening of a frame structure of the lithography apparatus, onto the wafer (Figs. 1-2, col. 2, lines 66-67, col. 3, lines 1-15, col. 4, lines 25-67, col. 6, lines 5-34, col. 11, lines 16-26, projection lens system PS, 17 projects the patterned radiation beam B emitted by source SO onto substrate W arranged on substrate table WT, 10. The beam is an extreme ultraviolet EUV radiation beam, and the projection lens system PS is arranged above the substrate table within an opening in reference frame 15); and introducing an airflow from an air curtain module on the wafer chuck toward the frame structure, wherein the air curtain module surrounds the wafer (Figs. 1-5, col. 6, lines 4-65, col. 7, lines 42-67, col. 8, lines 50-67, col. 9, lines 1-47, gas outlets 25, 125, 36 provide the flow of gas 26, 126, 37 surrounding the upper surface of substrate support 10, 110 that supports the substrate W. The flow of gas is directed toward the reference frame 15). However, Luttikhuis does not teach or suggest after aligning the wafer chuck to the alignment sensor, starting an introduction of an airflow from an air curtain module on the wafer chuck toward the frame structure, wherein the air curtain module surrounds the wafer.
Aichi (US PGPub 2007/0046911) discloses separate exposure and alignment stations with individual temperature adjusting units that supply temperature-adjusted gas to the stations (Figs. 1-3, paras. [0029]-[0031], [0036]-[0039], outlets 150a and 150b provide temperature-adjusted gas for alignment station 120 and exposure station 111, respectively). Aichi does not describe or render obvious after aligning the wafer chuck to the alignment sensor, starting an introduction of an airflow from an air curtain module on the wafer chuck toward the frame structure, wherein the air curtain module surrounds the wafer.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/7/2022, with respect to the 35 U.S.C. 103 rejection of claim 10 as being unpatentable over Luttikhuis in view of Nakiboglu have been fully considered and are persuasive in light of the amendments to the claim. The 35 U.S.C. 103 rejection of claim 10 has been withdrawn. 
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that Luttikhuis as modified by Nakiboglu does not render obvious “the air curtain modules surrounds the wafer table, the air curtain module is configured to start an introduction of an airflow toward the frame structure after aligning the wafer chuck to the alignment sensor of the lithography apparatus” as recited in claim 16. The Examiner respectfully disagrees. Claim 16 recites a lithography apparatus, and Luttikhuis as modified by Nakiboglu suggests the structure of the lithography apparatus. Specifically, Luttikhuis discloses a frame structure above the wafer stage and having an opening therein, and an alignment sensor, wherein the opening is configured to accommodate a portion of the projection optical system (Figs. 1-2, col. 6, lines 4-34, reference frame 15 is arranged above the substrate table 10 and includes an opening for projection system 17. A measurement system includes a target 20, a radiation source 21, and a sensor 22 to detect position and movement of the substrate support 10); and a wafer chuck comprising a wafer table and an air curtain module (Figs. 2-5, col. 6, lines 4-11 and 35-65, col. 7, lines 42-67, col. 9, lines 33-47, substrate support 10, 110 includes an upper surface to support substrate W and includes a flow of gas 26, 126, 37 provided by gas outlets 25, 125, 36), wherein the wafer chuck is disposed between the wafer stage and the frame structure module, and is movably coupled to the wafer stage (Figs. 1-5, col. 6, lines 4-65, col. 7, lines 42-67, col. 9, lines 33-47, the upper surface of the substrate support 10, 110 is arranged between the body of the substrate support 10, 110 and the reference frame 15), the wafer table faces the frame structure (Figs. 1-5, col. 6, lines 4-48, the substrate support 10, 110 faces the reference frame 15), the air curtain module surrounds the wafer table (Figs. 2-5, col. 6, lines 4-65, col. 7, lines 42-67, col. 8, lines 50-67, col. 9, lines 1-47, the flow of gas 26, 126, 37 surrounds the support surface for the substrate W). Although Luttikhuis discloses an alignment sensor element on a bottom surface of the frame structure (Figs. 1-6, col. 6, lines 4-48, col. 9, lines 12-47, the flow of gas 26, 126, 37 is directed toward a part of the measurement system, grating 20, mounted on frame 15), Luttikhuis does not appear to explicitly describe the air curtain module is below the alignment sensor. Nakiboglu discloses an alignment sensor arranged on a bottom surface of the frame structure (Figs. 1, 2, para. [0075], the radiation source 20 and respective sensor 40 are mounted on lower surface of reference system RF), and the air curtain module is below the alignment sensor (Figs. 1, 2, paras. [0038]-[0040], [00147]-[0052], [0075], the radiation source 20 and respective sensor 40 are mounted on reference system RF, and the gas curtain 13 formed by outlet system 3 on the substrate stage WT is directed to the sensor 40 while substrate stage WT is moved), and therefore, it would have been obvious to have arranged the positioning of the alignment sensor location on the bottom surface of the frame structure with the air curtain module below the alignment sensor as taught by Nakiboglu in the lithography apparatus as taught by Luttikhuis since including an alignment sensor arranged on a bottom surface of the frame structure and the air curtain module is below the alignment sensor is commonly used to provide an alternative arrangement for the position of the sensor on the reference frame while allowing reduced fluctuations in the gas curtain characteristics when the substrate stage is moved relative to the projection system (Nakiboglu, paras. [0006]-[0007], [0075]). The arrangement of the sensor on the bottom surface of the frame as taught by Nakiboglu would not have changed the operation of the measurement system or the stage (see para. [0075]).
The limitation “the air curtain module is configured to start an introduction of an airflow toward the frame structure after aligning the wafer chuck to the alignment sensor of the lithography apparatus” recites the manner of operating the lithography apparatus and does not differentiate the lithography apparatus structurally from the apparatus suggested by the combination of Luttikhuis and Nakiboglu. "‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” MPEP 2114. In this case, the order of operation of alignment and airflow introduction fails to further limit any the structure of the lithography apparatus. Thus, the lithography apparatus as suggested by Luttikhuis as modified by Nakiboglu teaches all of the structural limitations of the lithography apparatus. Applicant’s arguments have been fully considered, but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882